ACCEPTED
                                                                                                  12-15-00081-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                             3/30/2015 3:51:53 PM
                                                                                                     CATHY LUSK
                                                                                                           CLERK


                               CAUSE NO.

JOSHUA PAUL CALHOUN                         §                     IN THE 12thFILED IN
                                                                              DISTRICT
                                                                      12th COURT OF APPEALS
                                            §                              TYLER, TEXAS
v.                                          §                     COURT  OF  APPEALS
                                                                      3/30/2015 3:51:53 PM
                                            §                              CATHY S. LUSK
STATE OF TEXAS                              §                     TYLER, TEXAS Clerk

APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL

        Appellant JOSHUA PAUL CALHOUN, through counsel of record, files this Motion for

Extension of Time to File Notice of Appea( pursuant to Tex. R. App. P. 26.3 and would

respectfully show:

        Appellant is appealing from a Final Judgment signed by the 173rd Judicial District Court

of Henderson County, Texas on February 12, 2015 in the case styled State of Texas v. Joshua

Paul Calhoun, Cause No. A-21,464. The deadline to file the Notice of Appeal was Saturday,

March 14,2015 or Monday, March 16,2015. The notice of appeal is being filed in the trial court

on Monday, March 30, 2015. Appellant seeks an extension of time until Monday, March 30,

2015 to file the Notice of Appeal.

        This extension of time is necessary because counsel appointed stand-by counsel for

Defendant, and then re-appointed counsel of record for Defendant on February 12, 2015.

Counsel of record held a good-faith belief that he was only counsel of record for Appellant's ·

remaining felony indictments, Cause No. A-21,465, A-21,466, and A-21,467, State of Texas v.

Joshua Paul Calhoun and was no longer counsel of record for Defendant for Cause No. A­

21,464. This extension of time is not sought for purposes of delay, but so that justice may be

done.
              For these reasons, Appellant respectfully requests that the Court grant this Motion and

Extend the deadline to file the Notice of Appeal until Monday, March 30, 2015. Appellant also

requests all other relief to which Appellant is justly entitled.

                                                          Respectfully submitted,


                                                          Law Office of Samuel M. Smith
                                                          219 N. Palestine St.
                                                          Athens, TX 75751
                                                          Tel: (903) 675-5005
                                                          Fax: (903) 675-5007
                                                          Email: ssmith@samuelsmithlaw.com


                                                          By:     Jauu~~
                                                                SAMUEL M. SMITH
                                                                                ~- ~
                                                                State Bar No. 24044042
                                                                Attorney for Joshua Paul Calhoun


                                                       VERIFICATION

STATE OF TEXAS                                            §

                                                          §

COUNTY OF HENDERSON                                       §


             BEFORE ME, the undersigned notary public, on this day personally appeared SAMUEL

M. SMITH, who, being duly sworn, stated that he has read this Motion and that the statements

therein are within his personal knowledge and are true and correct.

                                                           ~a~¢&/?~            41--/       ~uCUi>-
                                                          SAMUEL M. SMITH
                                                                               'ZtY/.,/
             SWORN AND SUBSCRIBED BEFORE ME; ~n thiS'iL"_)'L_'_ day of March, 2015.

  ,....
      ,,·..~I/k'llil
           .• ,                            CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this Motion and that

Appellee is unopposed to this Motion.


                                          _~~ _
                                              _IIw . ~
                                          SAMUEL M. SMITH



                              CERTIFICATE OF SERVICE

       This is to certify that on March 30, 2014 a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Henderson County, Texa~, by

hand delivery.


                                          ~
                                          SAMUEL M. SMITH
                                                          ~-            JJJiiiJI..-------­